Exhibit 10.50



Motorola Solutions Executive Officer Short Term Incentive Plan
Overview


The Motorola Solutions Executive Officer Short Term Incentive Plan (“STIP”) has
been established to: (i) reward and retain Executive Officers of Motorola
Solutions, Inc. (“Motorola Solutions” or the “Company”) through competitive
rewards, (ii) align individual efforts with the Company’s business goals and
(iii) reward Executive Officers for strong individual and business performance.
The Plan is based on calendar-year performance periods commencing January 1,
2013. The Plan is being implemented pursuant to the terms and conditions of the
Omnibus Plan. Capitalized terms are defined in the “Definitions” section below.

Eligibility


To be eligible to participate in this Plan, an individual must:


•
Be a full-time Employee of Motorola Solutions in a capacity as Executive Officer
during any portion of a Plan year;



•
Not be a participant in any other annual or periodic incentive or bonus plan
(e.g., sales incentive plans, etc.); and


•
Meet one of the following conditions:


▪
The Employee is active on a Company payroll as of the end of the Plan Year;


▪
The Employee is on a Leave of Absence as of the end of the Plan Year;


▪
The Employee Retired from the Company during the Plan Year while actively
employed or while on a Leave of Absence;


▪
The Employee died during the Plan Year while actively employed by the Company or
while on a Leave of Absence



▪
The Employee separated from the Company during the Plan Year due to Total and
Permanent Disability while actively employed or while on Leave of Absence; or



▪
The Employee separated from the Company during the Plan Year under certain
circumstances in connection with a Change in Control, Divestiture, reduction in
force or restructuring, which circumstances are described in the
“Administration” section below.



Award Calculation


Awards will be calculated and paid after the close of each Plan Year. The award
amount will be based on the Participant’s Eligible Earnings, Target Award
Percentage, and the applicable Business and Individual Performance Factors, as
each is defined in the Definitions section, as follows:

Award
=
Eligible Earnings
x
Target Award Percentage
x
Business Performance Factor
x
Individual Performance Factor



Target Award Percentages for each Plan Year for Participants shall be determined
by the Compensation Committee.


Business Performance Factors shall be based on financial and/or non-financial
factors, as may be determined by the Compensation Committee in its complete
discretion.


Individual Performance Factors shall be based on the performance of Participants
in contributing to the Company’s business performance. The Compensation
Committee will determine an Individual Performance Factor for each Participant
within the range(s) established each Plan Year by the Compensation Committee in
its complete discretion.


Establishing Performance Measures and Goals
Annually, the Compensation Committee will establish the following for the Plan
Year no later than the 90th day of the Plan Year:


•
Performance Measures – the specific financial and/or non-financial measures that
will be used to determine the Business Performance Factors for that year, and
the relative weighting of each measure.

•
Payout Scales – the specific performance minimums, targets and maximums for each
Performance Measure, and the corresponding payout percentage for each level of
business performance for Motorola Solutions and/or any business unit, as
appropriate.



The Compensation Committee will review progress against the performance measures
periodically throughout the year. At the end of the Plan Year, the Compensation
Committee will review full year performance and the corresponding management
recommendations regarding each Business Performance Factor. The Compensation
Committee, in its discretion, will determine the final Business Performance
Factors for the Company and/or any business unit, as appropriate.


Payout Process

•
All earned awards will be paid in cash. Payment will be made as soon as
administratively practical during the calendar year immediately following the
close of a Plan Year (unless a Participant makes an irrevocable election under
any deferred compensation arrangement subject to Section 409A of the Internal
Revenue Code of 1986, as amended, to defer payment of all or a portion of the
Participant’s award, in which case such payment, if any, shall be made in
accordance with such election).

•
A Participant shall have no right to an award until that award is paid.



General Provisions


•
Awards are subject to all applicable withholding taxes and other required
deductions.



•
The Plan will not be available to Employees who are subject to the laws of any
jurisdiction which prohibits any provisions of this Plan or in which tax or
other business considerations make participation impracticable in the judgment
of the Compensation Committee.



•
This Plan does not constitute a guarantee of employment nor does it restrict the
Company’s rights to terminate employment at any time or for any reason.



•
The Plan and any individual award is offered as a gratuitous award at the sole
discretion of the Company. The Plan does not create vested rights of any nature
nor does it constitute a contract of employment or a contract of any other kind.
The Plan does not create any customary concession or privilege to which there is
any entitlement from year-to-year, except to the extent required under
applicable law. Nothing in the Plan entitles an Employee to any remuneration or
benefits not set forth in the Plan nor does it restrict the Company’s rights to
increase or decrease the compensation of any Employee, except as otherwise
required under applicable law.



•
Except as explicitly provided by law, the awards shall not become a part of any
employment condition, regular salary, remuneration package, contract or
agreement, but shall remain gratuitous in all respects. Awards are not to be
taken into account for determining overtime pay, severance pay, termination pay,
pay in lieu of notice or any other form of pay or compensation.



•
Except as explicitly provided by law, this Plan is provided at the Company’s
sole discretion and the Compensation Committee may modify or terminate it at any
time, prospectively or retroactively, without notice or obligation for any
reason. In addition, there is no obligation to extend the Plan or establish a
replacement plan in subsequent years.



•
All awards to Participants who are subject to the terms and conditions of the
Recoupment Policy, as it may be amended from time to time, including as it may
be amended to comply with Section 10D of the Exchange Act (the “Recoupment
Policy”), shall be subject to the terms of the Recoupment Policy. The Recoupment
Policy provides that, in the event of certain accounting restatements (a “Policy
Restatement”), the Company’s independent directors may require, among other
things, reimbursement of all or a portion of the gross amount of any bonus or
incentive compensation paid to such Participants hereunder on or after January
1, 2008, if and to the extent the conditions set forth in the Recoupment Policy
apply. Any determinations made by the independent directors in accordance with
the Recoupment Policy shall be binding upon such Participant. The Recoupment
Policy is in addition to any other remedies which may be otherwise available to
the Company at law, in equity or under contract, or otherwise required by law,
including under Section 10D of the Exchange Act.



•
The Plan shall not be funded in any way. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of awards. To the extent any person acquires a
right to receive payment under the Plan, such right will be no greater than the
right of an unsecured general creditor of the Company.



•
Award opportunities may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

Administration

•
The Compensation Committee has the overall responsibility for administering and
amending this Plan, subject to the following:


•
The Compensation Committee will approve at the close of the Plan Year the final
Business Performance Factors and the aggregate dollar payout amount, following a
review of the underlying calculations, including any recommended adjustments to
the performance measures made during the course of, or with respect to, the Plan
Year.



•
The Compensation Committee, in its discretion, can for good reason modify the
Business Performance Factors and can include or exclude individual items from
the calculation of the Business Performance Factors.



•
The Compensation Committee may delegate ministerial duties under the Plan to
such of the Company’s officers as it so determines. .



•
Any claims for payment under the Plan or any other matter relating to the Plan
must be presented in writing to the Compensation Committee within 60 days after
the event that is the subject of the claim. The Compensation Committee will then
provide a response within 60 days of receiving the claim (or within 120 days if
special circumstances require an extension of time and written notice was
provided to the Employee before the expiration of the initial 60 day period),
which shall be final and binding.



•
Because retention is an important objective of this Plan and awards do not bear
a precise relationship to time worked within the Plan Year or length of service
with the Company, the following will apply to Participants who separate from
employment (payroll) prior to the end of the Plan Year. All pro rata awards
outlined below shall be based on the Participant’s Eligible Earnings for time
actively worked in the Plan Year, their applicable Target Award Percentage and
the applicable Business Performance Factor approved by the Compensation
Committee after the Plan Year. Pro rata payouts will be made at the same time as
payouts are issued to all other Plan participants.



•
If the reason for separation is Total and Permanent Disability, death or
Retirement, whether or not the Participant is then on a Leave of Absence, the
Participant shall be eligible for a pro rata award. Any such award payable on
behalf of a deceased Participant shall be paid to the decedent’s estate.



•
If the reason for separation is due to a Divestiture, then the Compensation
Committee, in its discretion, shall determine if the Participant is eligible for
an award, if any.



•
If the reason for Separation is Serious Misconduct, such Employee shall not
receive any award under this Plan.



•
If the reason for separation is in connection with a Change in Control, the
applicable Change in Control Severance Plan(s) (or in the case of the CEO, the
applicable employment agreement) shall determine the Participant’s entitlement
to an award, if any, for the Plan Year in which the Participant is terminated or
for any prior Plan Year.



•
For any other Participant who separates from employment prior to the end of the
Plan Year, such Employee shall not receive any award under this Plan.



•
A Participant on any type of Leave of Absence shall not be considered to be
actively working during the Leave of Absence for purposes of this Plan.



•
Awards for transferred, promoted or demoted Participants will be calculated
using (i) the Individual Performance Factor assigned at the end of the Plan Year
and (ii) the Target Award Percentages and Business Performance Factors prorated
for the portions of the Plan Year the Participant was assigned different Target
Award Percentages or was in different business units during the Plan Year.



Definitions


Business Performance Factors: the business performance measures used to
calculate an award under this Plan.


Change in Control Severance Plan: includes, but is not limited to, the Motorola
Solutions, Inc. 2011 Senior Officer Change in Control Plan, the Motorola
Solutions, Inc. Legacy Senior Officer Amended and Restated Change in Control
Plan, the Motorola Solutions, Inc. Legacy Corporate Officer Amended and Restated
Change in Control Plan and the Motorola Solutions, Inc. Legacy Corporate Officer
Transition Amended and Restated Change in Control Plan.


Company: Motorola Solutions, Inc. and its subsidiaries.


Compensation Committee: the Compensation and Leadership Committee of the
Motorola Solutions, Inc. Board of Directors.


Divestiture: the sale, lease, outsourcing arrangement, spin off or similar
transaction wherein a subsidiary is sold or whose shares are distributed to the
Motorola Solutions stockholders, or any other type of asset transfer or transfer
of any portion of a facility or any portion of a discrete organizational unit of
the Company or a subsidiary.


Eligible Earnings: the base salary earned during the Plan Year.


Employee: a person in an employee-employer relationship with the Company whose
base wage or base salary is processed for payment by the payroll department(s)
of the Company or a subsidiary, and not by any other department of the Company.
The term Employee shall exclude the following:

•
Any independent contractor, consultant or individual performing services for the
Company who has entered into an independent contractor or consultant agreement;


•
Any individual performing services under an independent contractor or consultant
agreement, a purchase order, a supplier agreement or any other agreement that
the Company enters into for services;


•
Any person classified by the Company as a temporary or contract labor (such as
black badges, brown badges, contractors, contract employees, job shoppers)
regardless of the length of service; and

•
Any “leased employee” as defined in Section 414(n) of the U.S. Internal Revenue
Code of 1986, as amended.

Such individuals shall be precluded from retroactive participation in the Plan,
even if a court or governmental or regulatory entity subsequently reclassifies
such individuals as common law employees of the Company on a retroactive basis.


Executive Officer(s): officers (as such term is defined in Rule 16a-1(f) under
the Securities Exchange Act of 1934, as amended) of the Company.


Individual Performance Factor: the individual Participant performance measures
used to calculate an award under this Plan.


Leave of Absence: an approved leave of absence.
Omnibus Plan: the Motorola Solutions Omnibus Incentive Plan of 2006, as Amended
and Restated November 9, 2011, or any subsequent amendment and restatement, or
any successor plan.
Participant: an Employee who meets the eligibility requirements set forth above.
Plan: the Motorola Solutions Executive Officer Short Term Incentive Plan, as
amended from time to time.
Plan Year: calendar-year performance periods commencing each January 1 and
ending the subsequent December 31.
Retired or Retirement: this Plan utilizes the definition of “retiree” and
“retirement” that appear in the primary retirement plan covering the
Participant.
Section 16: Section 16 of the Securities Exchange Act of 1934, as amended.
Section 162(m): Section 162(m) of the Internal Revenue Code, as amended.
Serious Misconduct: any misconduct identified as a ground for termination in the
Motorola Solutions Code of Business Conduct, or the human resources policies or
other written policies or procedures.
Target Award Percentages: target award percentages applicable to each
Participant and used to calculate an award under this Plan, as determined by the
Compensation Committee.
Total and Permanent Disability: for (i) U.S. employees, entitlement to long-term
disability benefits under the Motorola Solutions Disability Income Plan, as
amended and any successor plan or a determination of a permanent and total
disability under a state workers compensation statute and (ii) non-U.S.
employees, as established by applicable Motorola Solutions policy or as required
by local regulations.
If a term is used but not defined in the Plan, it has the meaning given such
term in the Omnibus Plan.


Applicable Law


To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Illinois without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.
 

1